Per Curiam.
This matter involves a dispute over the ownership of a certificate of deposit made payable to decedent or “Judy Nobbe.” The representative of the estate of decedent forwarded the certificate of deposit to defendant. Plaintiff brought action to recover possession. The trial court *529found that there was not sufficient evidence to establish plaintiff as the Judy Nobbe named in the instrument. There is adequate evidence in the record to sustain the trial court’s findings and an examination thereof reveals no reversible error.
Affirmed.